DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 3/3/2020 and 3/10/2021 have been considered.  

Drawings
The drawings filed on 1/20/2020 are accepted.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “selector”, “distance calculator”, “relative position calculator”, “absolute position converter”, “average calculator”, “network controller”, “instruction unit” and “receiver”  in claims 1-4, 7, 8 and 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter







Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is JP2013128227A to Kato et al. which discloses parent/child wireless devices (Kiosk Terminal 3 & user terminal 5, see Paragraph spanning Pages 5-6 “The receiving unit 41 of the KIOSK terminal 3 receives the relay RSSI packet from the user terminal 5 in the communicable range (step S314)” ), selecting a reference terminal and a specific number of terminals within a hop distance from the reference terminal (Page 6 Last Paragraph “In steps S501 and S502, a reference terminal is designated, and terminals within a predetermined number of hops from the reference 
	determining the distance between the wireless devices based on the power of radio signals transmitted/received among the group (see Page 7 First Full Paragraph “In step S503 and step S504, the estimated distance between the terminals is calculated, and the relative positional relationship between the terminals is calculated. The distance calculation unit 22 of the management server 1 stores the estimated distance between each terminal including the reference terminal and the terminal extracted in step S502 between the terminals stored in the electric field strength related information database 2. Calculation is performed using the electric field strength (step S503). And the relative positional relationship specific | specification part 23 of the management server 1 calculates the relative positional relationship between terminals using the calculated estimated distance between terminals (step S504).”) 
	a relative position calculator configured to calculate the relative positions of the wireless terminals (Page 7 Second Full Paragraph “ FIG. 12 is a diagram illustrating a concept when calculating a relative positional relationship between terminals in the 
	and an absolute position converter configured to convert at least one relative position into an absolute position when one absolute position is known.  (Page 7 “In step S507 and step S508, map information including position information of each terminal is generated. The management server 1 is a terminal whose position (latitude and longitude in this embodiment) is known among terminals included in the relative positional relationship of each terminal calculated in the processes shown in steps S501 to S506. , The position information (latitude and longitude) of these terminals is acquired from the position information database (step S507). As described above, in the present embodiment, the KIOSK terminal 3 is fixedly installed with respect to the position, and the position information is registered in advance in the position information database. Then, the map information generation unit 24 of the management server 1 substitutes the 
	Applicant’s independent claims differ from the Kato by not describing “replace at least one of the selected N wireless terminals with a same number of wireless terminals other than the selected N wireless terminals among the M wireless terminals to reselect N wireless terminals, M being an integer equal to or greater than two, N being an integer equal to or greater than one and being less than M” (claims 1 and 6)
	“select, from first to M-th wireless terminals, where M is an integer of 1 or more, N wireless terminals, where N is an integer of 1 or more and M or less, and to replace at least one wireless terminal among the N wireless terminals selected with a wireless terminal from the remaining first to M-th wireless terminals not selected” (claims 7 and 12) 
	“calculate relative positions of the M wireless terminals based on the distances among the wireless terminals in the group for the N wireless terminals selected and reselected” (claims 1, 6 and worded slightly differently, but similarly claimed in 7 and 12) and
	“convert at least one relative position of the child wireless terminal into at least one absolute position of the child wireless terminal based on the relative positions of the M 
	While Tamaki et al. (US-2005/0266860) describes selecting a representative terminal for a group of terminals and estimating the position of the other terminals using relative velocity of all the terminals (Abstract and Figs. 10-12), however Tamaki also differs from the claimed invention by not describing:
“replace at least one of the selected N wireless terminals with a same number of wireless terminals other than the selected N wireless terminals among the M wireless terminals to reselect N wireless terminals, M being an integer equal to or greater than two, N being an integer equal to or greater than one and being less than M” (claims 1 and 6)
	“select, from first to M-th wireless terminals, where M is an integer of 1 or more, N wireless terminals, where N is an integer of 1 or more and M or less, and to replace at least one wireless terminal among the N wireless terminals selected with a wireless terminal from the remaining first to M-th wireless terminals not selected” (claims 7 and 12) 
	“calculate relative positions of the M wireless terminals based on the distances among the wireless terminals in the group for the N wireless terminals selected and reselected” (claims 1, 6 and worded slightly differently, but similarly claimed in 7 and 12) and
	“convert at least one relative position of the child wireless terminal into at least one absolute position of the child wireless terminal based on the relative positions of the M wireless terminals and the absolute positions of at least three of the M wireless terminals where the absolute positions are known” (claims 1 and 6)

	Applicant’s independent claims 1, 6, 7 and 12, each recite a combination of limitations not found in the prior art and are allowed for these reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646